considered the petition and supporting documentation, we conclude that
                  Lunt's offense does not warrant the imposition of a temporary suspension
                  or referral to a disciplinary board at this time.
                               It is so ORDERED.


                                                                            ues-4-72‘.‘   , C.J.
                                                              Hardesty


                                                                               acrece=271 J.
                                                              Parraguirre

                                                              c       t
                                                                                             J.
                                                              Douglas




                  cc: Jennifer L. Lunt
                        Stan Hunterton, Bar Counsel, State Bar of Nevada
                        Kimberly Farmer, Executive Director, State Bar of Nevada




SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    ze